NOTE: This order is nonprecedential.

United States Court of Appeals for the Federal Circuit
            2008-5116, -5118, -5119, -5120, -5121, -5122, -5123, -5124,
    -5125, -5126, -5127, -5128, -5130, -5131, -5132, -5133, -5134, -5135, -5136,
 -5137, -5138, -5140, -5141, -5142, -5143, -5144, -5145, -5146, -5147, -5148, -5149,
 -5150, -5151, -5152, -5154, -5155, -5156, -5157, -5158, -5159, -5160, -5161, -5162,
     -5163, -5164, -5165, -5166, -5167, -5168, -5169, -5170, -5171, and -5172,

                 JOSEPH KEEFE and MARGUERITE KEEFE, et al.,

                                               Plaintiffs-Appellants,

                                          v.

                                    UNITED STATES,

                                               Defendants-Appellees.

   Appeals from the United States Court of Federal Claims in various cases, Judge
                                Lawrence J. Block.

                                      ON MOTION

Before BRYSON Circuit Judge.

                                      ORDER
      The parties submit various motions concerning the disposition of the above-

captioned appeals.*

      Upon consideration thereof,

      IT IS ORDERED THAT:

      (1)    The stay of proceedings in all of these cases shall continue, pending

disposition of Prati v. United States, 2008-5117, and Deegan v. United States, 2008-


             Solely for purposes of this order, the court has combined the captions for
the various appeals and otherwise abbreviated the caption. The cases remain separate
for all purposes, they are not consolidated, and the official captions have not been
revised.
5129. Within 21 days after issuance of this court's mandate in those two appeals, the

parties shall file responses with this court indicating how they believe that the above-

captioned appeals should proceed.

      (2)    All other pending motions are denied as moot.

                                               FOR THE COURT


      JUN 22 2009                              /s/ Jan Horbaly
            Date                               Jan Horbaly
                                               Clerk

cc:   Sallie W. Gladney, Esq.
      Deborah K. Snyder, Esq.
                                                                         JUN 2 2 2Q09
s8                                                                        JAN NORBALY
                                                                             CLERK




2008-5116, et al.                      -2-